Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5,8,11-15,17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obee et al(2010/0254868) taken together with Kraus et al(6425937).
	Obee et al teaches a system for circulating and treating air of an enclosed environment comprising an inlet(28 in figure 1`) configured to receive air from outside of the enclosed environment(12), and air handling unit(16) configured to receive air from at least the enclosed environment and supply air into the enclosed environment, and a scrubbing system(50; paragraph 0029 noting use of an adsorbent in combination with ozone decomposition device) in gaseous communication with the air handling unit which includes at least one adsorbent(paragraph 0065), wherein the scrubbing system is configured to reduce the concentration of at least one gaseous contaminant in the air in the enclosed environment by adsorption thereof by the adsorbent.  Obee et al is silent as to purging lines in communication with the scrubbing system and configured to flow a purge substance over and/or through the at least one adsorbent.  Kraus et al in figure 3 teaches a system for adsorption of a gaseous substance and regeneration of the 
	Obee et al taken together with Kraus et al further teaches wherein the scrubbing system is configured to operate in an adsorption mode wherein the at least one adsorbent adsorbs the at least one gaseous contaminate.   Obee et al taken together with Kraus et al further teaches wherein the scrubbing system is configured to also operate in a regeneration mode.  Obee et al taken together with Kraus et al further teaches wherein in the regeneration mode, the purge substance releases at least a portion of the gaseous contaminate adsorbed by the at least one adsorbent.  Obee et al taken together with Kraus et al further teaches wherein the at least one adsorbent is heated(column 6 lines 41-48 of Kraus et al) via the purge substance so as to release the at least a portion of the at least one gaseous contaminant adsorbed by the at least one adsorbent.  Obee et al taken together with Kraus et al further teaches ductwork configured to direct air between the enclosed environment and the air handling unit.  Obee et al taken together with Kraus et al further teaches wherein the at least one gaseous contaminant comprises carbon dioxde(column 4 lines 61-67 of Kraus et al).  . 
Claims 6,7,9,10 and 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obee et al(2010/0254868) taken together with Kraus et al(6425937) in view of Jackson et al(2008/0182506).
	Obee et al taken together with Kraus et al teaches all of the limitations of claims 6 and 16 but is silent as to a sensor configured to provide signals indicative of a measurement of an amount of the at least one gaseous contaminant contained in the air received from the enclosed environment.  Jackson et al teaches in figure 2 a building indoor air circulation system including an HVAC system(240), wherein the HVAC system includes a gas scrubbing system including an adsorbent(para 0032 noting adsorption), and a sensor(specifically sensor 214) is configured to provide signals indicative of a measurement of an amount of at least one gas constituent contained in the circulated indoor air(para 0032). It would have been obvious to someone of ordinary skill in the art  at the time of the invention to provide a sensor configured to provide signals indicative of a measurement of an amount of the at least one gas constituent 
	Obee et al taken together with Kraus et al in view of Jackson et al further teaches ductwork configured to direct air between the enclosed environment and the air handling unit.   Obee et al taken together with Kraus et al in view of Jackson et al further teaches wherein the scrubbing system includes a plurality of adsorbent beds, at least one of the adsorbent beds including the at least one adsorbent.  Obee et al taken together with Kraus et al in view of Jackson et al further teaches wherein the scrubbing system is configured to operate in a temperature swing adsorption cycle(column 1 line 30 of Kraus et al).  

Response to Arguments
Applicant's arguments filed 1-18-2022 have been fully considered but they are not persuasive.
Applicant argues Obee et al does not disclose, teach, or suggest the amended feature of claim 1, specifically “purging lines in communication with the scrubbing system and configured to flow a purge substance over and/or through the at least one adsorbent”.  Examiner respectfully submits the amendment required the addition of the the noted Kraus et al reference, wherein, as noted in the current rejections, Kraus et al teaches purging lines for gas flow purging of a solid adsorbent within a scrubbing system.    Therefore Examiner acknowledges the remarks provided by the applicant, however in view of the current amendment, the current remarks are moot in view of the current rejections.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
February 3, 2022